DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 11/30/2020.  Claims 1, 3, 4, and 9-12 are now/still pending in the present application.  Claims 2 and 5-8 have been cancelled by the Applicant.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Xuezhen (Chad) Tian on 1/12/2021.

The application has been amended as follows (only amended claims are shown, all others remain unchanged):

1. (Currently Amended) A session management method, comprising:
receiving, by a first session management (SM) entity, first session context information from a second SM entity;
generating, by the first SM entity, second session context information based on the first session context information;
sending, by the first SM entity, the second session context information to a terminal,
wherein before the receiving, by a first SM entity, first session context information from a second SM entity, the method further comprises:
sending, by the first SM entity, a session context request to the second SM entity, wherein the session context request comprises an identifier of the terminal, and
receiving, by the first SM entity, a second SM relocation request from a separate target mobility management MM entity, wherein the second SM relocation request comprises the identifier of the terminal.


receiving, by a first session management (SM) entity, first session context information from a second SM entity;
generating, by the first SM entity, second session context information based on the first session context information;
sending, by the first SM entity, the second session context information to a terminal,
wherein before the receiving, by a first SM entity, first session context information from a second SM entity, the method further comprises:
sending, by the first SM entity, a session context request to the second SM entity, wherein the session context request comprises an identifier of the terminal, and
receiving, by the first SM entity, a second SM relocation request from a separate target mobility management MM entity, wherein the second SM relocation request comprises the identifier of the terminal.
10. (Currently Amended) The apparatus according to claim 9, the method further comprising:
obtaining a tracking area identifier of a location of the terminal, wherein the tracking area identifier comprises an identifier that is of a first SM entity and that corresponds to the current location; and
determining based on the tracking area identifier, that the identifier of the first SM entity is not an identifier of the second SM entity previously connected to the terminal.
Allowable Subject Matter
Claims 1, 3, 4, and 9-12 are allowed.

The following is an Examiner’s statement of reasons for allowance: Considering claims 1 and 9, the best prior art found during the prosecution of the present application, Williamson et al. (U.S. Patent Application Publication No. 2005/0201345 A1), Johansson et al. (U.S. Patent Application Publication No. 
Claims 3, 4, and 10-12 are also allowed by virtue of their dependency on claims 1 and 9.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/Mark G. Pannell/Examiner, Art Unit 2642